Citation Nr: 0902947	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-26 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disability. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to a compensable rating for urethral 
stricture with secondary urinary tract infection. 

4.  Entitlement to an effective date earlier than April 15, 
2005 for the award of a 10 percent evaluation for service-
connected pes planus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1967 to February 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a March 2006 rating decision, the RO, inter alia, declined 
to reopen a claim for entitlement to service connection for a 
low back disability, denied entitlement to service connection 
for bilateral hearing loss, continued the non-compensable 
evaluation for urethral stricture with secondary urinary 
tract infection, and increased the disability evaluation for 
pes planus to 10 percent disabling effective April 15, 2005.  
Review of the record shows that in his notice of disagreement 
received in May 2006, the veteran disagreed with the decision 
March 2006 decision as to the issues just noted.  The RO has 
not issued the veteran a statement of the case (SOC) that 
addresses these issues, therefore a remand is necessary to 
correct this procedural deficiency.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 19.26, 19.29, 19.30 (2008); Manlincon v. 
West, 12 Vet. App. 238 (1999).

The Court's recent decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), held that for an increased compensation 
claim, section § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Additionally, the 
claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation- e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the veteran 
with corrective VCAA notification that is 
in compliance with the requirements set 
forth in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008). Specifically, the notice 
should advise the veteran that, to 
substantiate his increased rating claim 
for urethral stricture, he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or an 
increase in severity of the disability as 
well as the effect that the worsening has 
on his employment and daily life.

In addition, the letter should include 
examples of the types of medical and lay 
evidence that the veteran may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation- e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

Further, the veteran should be afforded a 
copy of the applicable criteria needed to 
establish an increased (higher) evaluation 
under all applicable Diagnostic Codes for 
rating urethral stricture.

Also, the veteran should be advised that, 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life. 

2.  The RO should issue an SOC pertaining 
to the issues of 
whether new and material evidence has 
been received to reopen a claim for 
entitlement to service connection for a 
low back disability, entitlement to 
service connection for bilateral hearing 
loss, entitlement to a compensable 
rating for urethral stricture with 
secondary urinary tract infection, and 
entitlement to an effective date earlier 
than April 15, 2005 for the award of a 
10 percent evaluation for service-
connected pes planus.  The veteran is 
hereby notified that, following the 
receipt of the SOC concerning these 
issues, a timely substantive appeal must 
be filed if appellate review by the 
Board is desired.  If, and only if, a 
timely substantive appeal is filed, 
should the case be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




